Citation Nr: 1816123	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  04-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964 and from October 1964 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

With regard to his claim for service connection for a right shoulder disorder, in September 2008, the Veteran testified before a Veterans Law Judge during a Travel Board hearing at the RO; a transcript of the hearing is of record.  In February 2018, the Veteran was informed that the Veterans Law Judge who held the September 2008 hearing was no longer employed by the Board, and he was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2017).  The letter informed the Veteran that, if no response was received in 30 days, the Board would assume he did not want another hearing.  The Veteran has not responded to the letter; therefore, no further action concerning a Board hearing in necessary.

With regard to his claim for service connection for sleep apnea, the Veteran requested a hearing before a Veteran Law Judge in his July 2016 substantive appeal.  In November 2017, however, he withdrew his request.  See 38 C.F.R. § 20.704(e) (2017).

With regard to his claim for service connection for a right shoulder disorder, the Board remanded the claim multiple times, most recently in June 2016, for additional development.

In addition to his claim for service connection for a right shoulder disorder, in June 2016, the Board also remanded the issue of entitlement to service connection for glaucoma for further development.  In a March 2017 rating decision, the agency of original jurisdiction (AOJ) granted service connection for glaucoma.  As the March 2017 rating decision represents a full grant of the benefits sought with respect to that issue, it is no longer before the Board for consideration and is dismissed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Additional evidence was added to the record after the issuance of the July 2016 statement of the case and the August 2017 supplemental statement of the case.  With regard to the claim for service connection for sleep apnea, this evidence is either duplicative of the evidence previously considered by the AOJ or is irrelevant to the claim.  See 38 C.F.R. § 20.1304 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's sleep apnea is not shown to be related to his military service, to include presumed exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

A presumption exists for veterans who served in Republic of Vietnam during the Vietnam era where exposed to herbicides.  Certain diseases associated with exposure to herbicide agents will be considered to have been incurred in service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  However, sleep apnea is not listed as presumptively related to herbicide agents.  38 C.F.R. § 3.309(e).  Nevertheless, when a claimed disorder is not included as a presumptive disorder, direct service connection may be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for sleep apnea.  Specifically, he attributes his sleep apnea to his exposure to herbicide agents, to include Agent Orange.  See July 2016 VA Form 9.

With regard to the first element of service connection, a present disability, the Veteran's VA treatment records reflect a diagnosis of and treatment for sleep apnea.  See, e.g., June 2016 VA Primary Care Outpatient Note.  Thus, the first element of service connection is met.

The Veteran's service treatment records are silent for any complaints related to sleep apnea or a sleep-related disorder, and he has never stated that symptoms associated with sleep apnea began while he was in service.  However, insofar as he attributes his sleep apnea to his exposure to herbicide agents, because the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  Thus, the in-service element of the claim is met.

As to the nexus element of service connection, as noted above, sleep apnea is not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee, supra.

With regard to direct service connection, there is no probative evidence or opinion of record that suggests a nexus between any incident in service, to include exposure to herbicides, and the Veteran's sleep apnea.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and he has not intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's sleep apnea and his military service, include his presumed exposure to herbicide agents.

The Veteran has not been afforded a VA examination to address whether his sleep apnea is related to his military service, to include his exposure to herbicide agents, and the Board finds that one is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case there is no indication that the claimed sleep apnea may be related to service.  The Veteran's mere contention that the sleep apnea is related to herbicide exposure is insufficient to trigger the duty to get an examination, much less to establish a link.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).

Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of whether the Veteran's sleep apnea is related to his military service, to include his exposure to herbicide agents, is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of sleep apnea and the impact exposure to herbicides has on such.  The Veteran is not shown to have the necessary training and expertise to provide a competent opinion as to the causes of sleep apnea or the effects of herbicide exposure.

Absent competent and credible evidence linking sleep apnea to a disease or injury in service, the evidence is against the claim.  As such, reasonable doubt does not arise and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.


REMAND

In June 2016, the Board remanded the Veteran's claim for service connection for a right shoulder disorder for a new VA examination.  Specifically, the Board determined that the April 2014 VA medical opinion was inadequate, as it failed to adequately consider the Veteran's lay statements concerning the onset of his right shoulder symptoms following a conceded right shoulder injury during combat.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  Moreover, the Board determined that a new VA examination was necessary to determine whether the Veteran's right shoulder disorder was secondary to his service-connected disabilities.

In October 2016, the Veteran underwent a VA examination and was diagnosed with right shoulder impingement syndrome and acromioclavicular joint osteoarthritis.  The Veteran reported right shoulder pain after he was wounded in the right axilla during Vietnam.  The examiner then noted the Veteran's post-service motor vehicle accident during which he injured his right shoulder.  Ultimately, the examiner opined that the Veteran's right shoulder disorder was less likely than not related to his military service or a result of his service-connected disabilities.  The examiner reasoned that the Veteran underwent surgery following a 2002 motor vehicle accident, and the Veteran denied right shoulder pain prior to this.  The examiner further reasoned that he Veteran's service treatment records were silent for any complaints related to the right shoulder.  With regard to secondary service connection, the examiner reasoned that the medical literature failed to demonstrate that the Veteran's service-connected disabilities could cause right shoulder impingement symptoms.  Finally, the examiner reasoned that following the injury to the right axilla in service, there were no shoulder complaints.

In June 2017, a VA medical opinion was obtained that essentially reiterated the October 2016 opinion; however, the examiner also concluded that the Veteran's was directly related to his post-service motor vehicle accident, that no significant disability of the right shoulder was noted prior to the accident, and his right shoulder disorder was no aggravated by the service-connected disabilities.

With regard to the October 2016 and June 2017 opinions, the Board once again finds that both are inadequate as they merely rely on the absence of in-service and post-service treatment for a right shoulder disorder, and fail to reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms associated with his right shoulder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  Although the Veteran reported right shoulder pain following the injury to the right axilla in service, both examiners explicitly stated that the Veteran denied right shoulder pain prior to the motor vehicle accident.  If the examiners chose to reject the Veteran's lay statements, they did not provide a reason for doing so.

As such, the Board finds that the October 2016 and June 2017 opinions failed to comply with the June 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the June 2017 opinion concerning aggravation, the Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the June 2017 opinion failed to offer any supporting rationale as to why the Veteran's right shoulder disorder was not aggravated by his service-connected disabilities.

Therefore, to insure that all pertinent evidence is adequately considered, the Board finds that he should be afforded a new VA examination.  

On remand, the AOJ should obtain any outstanding VA treatment records dated after July 31, 2017.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records dated after July 31, 2017.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim.  Make at least two (2) attempts to obtain records from any identified source.  

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether his right shoulder disorder is related to his military service, to include his conceded in-service injury to his right shoulder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner must answer each of the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder is related to his military service, to include his conceded in-service injury to his right shoulder and his right axilla.

b) If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's right shoulder disorder was caused by or related to any service-connected disability?

c) If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's right shoulder disorder was aggravated (i.e., worsened beyond its natural progression) by any service-connected disability.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of a right shoulder disorder in his service treatment records.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


